          Case 2:07-cr-00677-GEKP Document 297 Filed 05/20/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

United States of America
                                                         Criminal Action
    vs.
                                                         No. 07-677
Michael Delbuono

                                         STIPULATION

     Counsel for the United States of America and Defendant Michael Delbuono hereby stipulate as

follows for the purpose of this Court’s consideration of Mr. Delbuono’s Motion to Reduce Sentence

under 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. 295):

          1.   The medical records attached as Attachment A to the Government’s Response (Doc.

296) are authentic and genuine medical records that the BOP maintains as to Defendant Michael

Delbuono.

          2.   He was diagnosed with asthma in childhood. (Attachment A at 2).

          3.   BOP medical records with an “encounter date” of November 15, 2019 state that he is

obese. (Attachment A at 2).

          4.   The BOP prescribed an albuterol inhaler to control his asthma. The Prescriber Order

provides “Don’t use daily. Inhale 2 puffs by mouth 4 times a day as needed to prevent/relieve asthma

attack (inhaler to last 90 days. If need more, make sick call) PRN x 365 day(s).” (Attachment A at 5)

          5.   The BOP maintains medical records listing diagnoses using codes from the

International Statistical Classification of Diseases and Related Health Problems (“ICD”).

          6.   In Delbuono’s medical records from the BOP, under “Resolved,” in 2008, the BOP

coded Mr. Delbuono’s asthma as ICD-9 code 493.9 (“Resolved/Remission”). (Attachment A at 42).

          7.   In Delbuono’s medical records from the BOP, under “Current,” in 2016, the BOP

coded Mr. Delbuono’s asthma as ICD-10 code J45.909. (Attachment A at 42).


                                               –1–
          Case 2:07-cr-00677-GEKP Document 297 Filed 05/20/20 Page 2 of 3




          8.    Both of these codes reflect “unspecified” asthma., i.e., the ICD-10 codes for asthma

are:
       J4520    Mild intermittent asthma, uncomplicated
       J4521    Mild intermittent asthma with (acute) exacerbation
       J4522    Mild intermittent asthma with status asthmaticus
       J4530    Mild persistent asthma, uncomplicated
       J4531    Mild persistent asthma with (acute) exacerbation
       J4532    Mild persistent asthma with status asthmaticus
       J4540    Moderate persistent asthma, uncomplicated
       J4541    Moderate persistent asthma with (acute) exacerbation
       J4542    Moderate persistent asthma with status asthmaticus
       J4550    Severe persistent asthma, uncomplicated
       J455     Severe persistent asthma with (acute) exacerbation
       J4552    Severe persistent asthma with status asthmaticus
       J45901   Unspecified asthma with (acute) exacerbation
       J45902   Unspecified asthma with status asthmaticus
       J45909   Unspecified asthma, uncomplicated

See generally https://www.icd10data.com/ICD10CM/Codes/J00-J99/J40-J47/J45-

          9.    The CDC recognizes that “moderate to severe” asthma is a risk factor for COVID-19.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html

          10.   ICD-10 distinguishes between grades of asthma using certain codes, J45.20 to J45.52.

          11.   The BOP did not determine what grade of asthma Mr. Delbuono suffers from, as it

did not determine an ICD code in the range J45.20 to J45.52. Instead, it applied only a general code

for asthma without determining a level of severity.




                                               –2–
 Case 2:07-cr-00677-GEKP Document 297 Filed 05/20/20 Page 3 of 3




                          Stipulated and agreed to:

/s/ Robert Gamburg                           /s/ Karen Grigsby
Robert Gamburg (Pa. I.D. No. 68808)          Karen Grigsby (Pa. I.D. No. 41039)
Gamburg & Benedetto, LLC                     United States Attorney’s Office
1500 John F. Kennedy Blvd., Suite 1203       615 Chestnut Street, Suite 1250
Philadelphia, PA 19102                       Philadelphia, PA 19106
(215) 567-1486                               (215) 861-8572
robert@gamburglaw.com                        karen.grigsby@usdoj.gov




                                    –3–
